Thomas A. Aurelio, J.
This is an application to quash a subpoena duces tecum and to give testimony upon a trial. It appears, however, that the subpoena was issued to be used in connection with an examination before trial, it being intended as a subpoena to produce, only. The subpoena is directed to a *255corporation only and is not in compliance with section 413 of the Civil Practice Act. Service thereof is also contested. However, the subpoena is contested on the merits. It seeks the production of records which are hearsay, or evidence of opinion. The objections are timely and must be sustained in all respects.
The motion is granted and the subpoena is vacated.